DETAILED ACTION
This Office action is in response to the amendment filed 12/14/2020.
Claim Status
Claims 1, 3-8, 10-15 and 17-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following limitations with features highlighted in combination with the other limitations of the claims most overcome the prior art of record:
“A method comprising: 
in an over-provisioned storage device comprising a nonvolatile cache region and a main storage region, 
compressing first incoming data by a controller of the storage device to obtain first compressed data; 
generating a compression parameter for the first compressed data; 
storing the first compressed data in first chunks in the main storage region of the over- provisioned storage device; 
predicting when to store at least a portion of second incoming data different from the first incoming data in second chunks of second compressed data in the nonvolatile cache region by estimating how the second incoming data may be compressed based in part on the generated compression parameter for the first compressed data; 
allocating storage capacity in the nonvolatile cache region according the prediction; and 
storing the second chunks of the second compressed data in the nonvolatile cache region when the second chunks exceed a capacity of the main storage region.”

The most relevant prior art does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations. The closest prior art of record id Danilak (US 7058769) in view of Sokolov (US 2015/0301747). Danilak teaches compressing incoming data by a controller of a storage device and generating a compression ratio for the compressed data. Sometimes, all of the incoming data may not successfully compress to fit 
Claims 3-7 depend upon claim 1, and thus, is allowable for at least the same reasons as outlined above.
Claim 8 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 10-14 depend upon claim 8, and thus, is allowable for at least the same reasons.
Claim 15 recites subject matter substantially similar to that as recited in claim 1, and thus, is found to be allowable for the reasons discussed supra. Claims 17-20 depend upon claim 15, and thus, is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139